Miller, Judge,
dissenting.
As will be developed below, the majority opinion flies in the face of the clearly expressed intent of Congress that products such as the involved merchandise be classified under items 355.65 — .85. It refuses to follow that Congressional intent on the basis of a bald assertion, premised on reading a portion of a Congressional committee report out of context, that “the legislative history itself is not entirely free of ambiguity” (the asserted “ambiguity” has nothing to do with the intent specifically expressed), and, further, by finding one provision of the statute to be “clear,” without considering the statute as a whole as required by a basic rule of statutory construction long *107ago prescribed by tbe Supreme Court. Sucb disdain for the Congressional intent to the relationship that should prevail between the coordinate branches of our government — a relationship which this court has long endeavored to maintain by its adherence to the principle that the master rule in the construction of statutes is to so interpret them as to carry out the legislative intent. Brecht Corp. v. United States, 25 CCPA 9, 13, T.D. 48977 (1937); United States v. Clay Adams Co., 20 CCPA 285, 288, T.D. 46078 (1932); Proctor & Gamble Manufacturing Co. v. United States, 19 CCPA 415, 418, T.D. 45578 (1932); L. R. Markell v. United States, 16 Ct. Cust. App. 518, 520 (1929).
Unless there is an express exclusion of a fabric, coated or filled with rubber or plastics material, such as where the fabric is in the form of an “article” specially provided for in Schedule 7,1 such fabric is properly classified in Schedule 3. Since appellee’s merchandise (rolls of laminated fabric) is neither an “article” excluded from coverage under Schedule 3 by Subpart C headnote 1 (vii) nor a fabric excluded from items 355.65 — .85 by Subpart C headnote 2(c),2 the merchandise was properly classified in Schedule 3 and, more particularly, under item 355.85 as contended by appellant.
The majority opinion relies on Subpart C headnote l(vii) of Part 4 of Schedule 3 in affirming the Customs Court’s classification of appellee’s merchandise under Schedule 7, basing its reliance on the erroneous conclusion that the merchandise is an “article.” It states that there is “no basis” in the statute or the legislative history to read the word “article” to mean a finished product, such as suitcases and gloves. However, Subpart C headnote l(iv) lists “hair felt, and articles thereof,” thus drawing a distinction between an “article” and its basic material. Moreover, the legislative history makes it abundantly clear that “article” means a finished product, as distinguished from the fabric from which it is made. The House Ways and Means Committee Report3 states:
Textile fabrics which have been coated or filled or laminated with rubber or plastics are made to many specifications for a wide variety of uses. . . . The vinyl-covered fabrics (sometimes referred to as “supported” vinyls) are often made in finishes which simulate leather. For some purposes, the rubber of plastics may cover both surfaces of the textile fabric, but for most purposes the rubber or plastics is applied to one surface only. Usually *108tbe rubber or plastic is opaque and completely obscures the textile fibers or yams in the fabrics, but occasionally it is transparent and does not do so. These rubber- or plastic-covered fabrics are used in making rainwear, hunting jackets, footwear, headwear, gloves, luggage, handbags, furniture, and other articles. In the final product, the “textile" surface of the fabric may form the outer surface of the article or the only exposed surface of the fabric, thereby lending to the article to the extent used therein the essential characteristic of a woven or knit textile fabric, or, on the other hand, such surface may form the inner surface of the article or be hidden or buried so that it is only the rubber- or plastic-covered surface which gives character, to the finished product.
Subsection (a) would amend the definition of “textile materials” in headnote 2(a) of schedule 3. Under subparagraph (iv) of headnote 2(a) the fabrics in question are specifically identified as “textile materials.” The proposed amendment takes into account the consideration mentioned above that the textile characteristics of these fabrics may be completely lost in the final product. For example, simulated leather suitcases and gloves made of a “supported” vinyl bear no outward resemblance to a textile product. Thus, the proposed amendment of headnote 2(a) would exclude such fabrics from the defined concept of “textile materials” and provide for their being regarded as wholly of rubber or plastics to the extent that, as used in the luggage, gloves, or other article made therefrom, nontransparent rubber or plastics forms either the outer surface of the article or the only exposed surface of the fabric. [Emphasis supplied.]
The phrases, “outer surface of the article” and “inner surface of the article,” clearly do not lend themselves to a roll of laminated fabric, but rather to a finished product. The majority says there is no “narrowing definition” given for the term “article,” but this need not be set forth in ipsis verbis. It is particularly significant that the listing of specific examples, ranging from rainwear to furniture, includes only finished products and that it follows the statement that “the textile characteristics of these fabrics may be completely lost in the final product.” (Emphasis supplied.)4
The majority’s quotation from the Tariff Classification Study, Schedule 7, 440 (1960) is misplaced. This volume of the Study relates *109to “Specified products; miscellaneous and nonenumerated products,” and ttere is no indication of any relationship whatsoever with the separate volume of the Study devoted to Schedule 3, “Textile Fibers and Textile Products,” in which the meaning of “article” is at issue. In any event, the later (1965) legislative history would control.
The majority quotes from the House Ways and Means Committee Report, supra at 12-13, as follows:
Subsection (c) [sic (e)] would amend the article description for items 771.40-771.42 which cover rubber and non-cellulosic plastics in the form of film, strips, and sheets “which are flexible and unsupported.” It is proposed to strike out the words “and unsupported.” These words are surplusage. Where such film, strips, and sheets are supported, textile fabrics are the usual supporting media and such products are provided for in items 355.65-355.85.
The majority recognizes that this legislative history lends support for appellant’s position, but declines to follow it. The majority says the legislative history “is not entirely free of ambiguity,” because, though Congress seemingly thought that all textile fabric supported films, sheets, etc. of rubber or non-cellulosic plastics were provided for under items 355.65 — .85, Subpart C headnote 2(c) of Part 4 of Schedule 3 “clearly provides otherwise.” However, reading the above-quoted portion of the Committee Report in context with the Committee’s earlier discussion of the then existing Tariff Schedules, it is clear that the Committee quite properly stated that all such films, sheets, etc. were then (prior to amended) provided for under items 355.65 — .85. Not until the bill being considered by the Committee eventually became the Tariff Schedules Technical Amendments Act of 1965, with the amendment adding headnote 2(c), could it be said that headnote 2(c) “clearly provides otherwise.” Thus, the legislative history is not at all ambiguous.
The majority says that resort to Congressional intent is not to be had when the meaning of the words of a statute is clear. In fact the meaning of the words of the statute 5 is not clear. Rather, the meaning is clearly ambiguous. On the one hand, the superior heading to item 771.40 reads:
Film, strips, sheets, plates, slabs, blocks, filaments, rods, seamless tubing, and other profile shapes, all the foregoing wholly or almost wholly of rubber or plastics:
This is limited by the following inferior heading:
Not of cellulosic plastics materials: Film, strips, and sheets, all the foregoing which are flexible:
*110On the other hand, the superior heading to item 355.82 reads:
Woven or knit fabrics ... of textile materials, coated or filled with rubber or plastics material, or laminated with sheet rubber or plastics. . . .
Without more,6 it would appear that a roll of laminated fabric might be classified under either item. To clear up such an ambiguity, resort to legislative history is clearly proper. Even without resort to legislative history, under General Interpretative Rule 10(c) the choice would lie with item 355.82 since, as appellant points out, that item contains more difficult requirements to satisfy and more specifically provides for the instant merchandise. Further, under General Interpretative Rule 10(d), the choice would lie with item 355.82 since, as appellant further points out, it commands the higher duty rate.
The majority says that Marshall Co. v. United States, 67 Cust. Ct. 316, C.D. 4291, 334 F. Supp. 643 (1971), cited by appellant, is “in-apposite to the present controversy.” However, the following quotation from the court's opinion shows that Marshall is eminently apposite:
We conclude that it was the intent of Congress that coated, filled, or laminated fabric be regarded as other than a textile material only to the extent that nontransparent rubber or plastics forms the outer or exposed surfaces of such fabric as used in the final product made therefrom. The term “article” as used in headnote 5, schedule S . . . does not embrace an intermediate 'product, such as the sheeting involved herein, which is material to be used for further manufacture. Therefore, such merchandise may not be deemed wholly of rubber for the purposes of classification under item 771.42 ....
It follows that the sheeting involved herein must be considered a textile fabric, coated with nontransparent rubber, for tariff purposes. Since it is excluded from classification under items 355.65-355.85,[7] it was properly classified as a textile fabric, not specially provided for, of man-made fibers, under item 359.50. [Emphasis supplied. Id. at 327, 334 F. Supp. at 651.]
This interpretation of the term “article” in headnote 5 of Schedule 3 would, in the absence of a contrary indication in the statute, apply to “articles” in Subpart C headnote l(vii).
The judgment of the Customs Court should be reversed.

 See Subpart 0 headnote l(vii) of Part 4 of Schedule 3.


 Subpart C headnote 2(c) of Part 4 of Schedule 3 provides as follows:
(c) the provisions in this subpart for fabrics, coated or filled with rubber or plastics material, or laminated with sheet rubber or plastics (items 355.65 — .85), cover products weighing not over 44 ounces per square yard without regard to the relative quantities of the textile fibers and the rubber or plastics material, but do not cover products weighing over 44 ounces per square yard unless they contain more than 50 percent by weight of textile fibers.


 H.R. Rep. No. 342, 89th Cong., 1st Sess. 10-13 (1965).


 The Senate Finance Committee Report (S. Rep. No. 530,89th Cong., 1st Sess. 26 (1965)), commenting on provisions of the House hill agreed to without change, states:
Essentially, the changes [relating to textile fabrics, coated of filled, or laminated, with rubber or plastics] provide that articles made of this fabric will be dutiable as textile articles to the extent that the textile fabric forms the outer or exposed surface of the article. Conversely, to the extent the nontransparent rubber or plastics forms the outer surface, the article will be treated as being of rubber or plastics, as the case may be. [Emphasis supplied.]
The reference to “articles made oft his fabric” and the phrase* ‘outer or exposed surface of the article” are not compatible with the majority's contention that “films, strips, sheets, etc. enumerated in the superior heading to item 771.40 are all articles which are excludable from schedule 3.”


 The language of the entire statute is to be considered. Alexander v. Cosden Pipe Line Co., 290 U.S. 484 496 (1934); 82 C.J.S. Statutes § 345 (1953).


 There is more. Headnote 4(b) to Schedule 3 provides:
(b) In determining the component libers of chief value in coated or filled, or laminated, fabrics and, articles wholly or in part thereof, the coating or filling, or the nontextilelaminating substances, shall be, disregarded in the absence of context to the contrary.
This headnote demonstrates the Congressional intent to eliminate consideration of the value of rubber or plastics coating, filling, or laminating when determining the applicability of a provision.


 The involved merchandise weighed over 44 ounces per square yard and contained less than 50 percent by weight of textile fibers and was thus excluded by Subpart C headnote 2(c) of Part 4 of Schedule 3, supra note 2.